Opinion issued August 30, 2016




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-16-00586-CR
                                NO. 01-16-00587-CR
                             ———————————
                      IN RE GEORGE AGUILAR, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, George Aguilar, incarcerated and proceeding pro se, has filed a

petition for a writ of mandamus to compel the trial court to change the venue of the

trial court proceedings, quash indictments, and “set aside” the trial court cases. 1



1
      The case underlying appellate cause no. 01-16-00586-CR is The State of Texas v.
      George Aguilar, cause number 1370059, in the 174th District Court of Harris
      County, Texas, the Honorable Ruben Guerrero presiding. The case underlying
      appellate cause no. 01-16-00587-CR is The State of Texas v. George Aguilar, cause
                                           1
      We deny the petition.

                                   PER CURIAM
Panel consists of Justices Bland, Massengale, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




      number 1497176, in the 174th District Court of Harris County, Texas, the Honorable
      Ruben Guerrero presiding.
                                           2